Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 3/9/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because Applicant has removed several features of the previously presented invention (since claim 16 is an apparatus claim, the apparatus claim of claim 10 will be used to compare to the currently presented claim 16), while adding features drawn to aspects of the device not selected in the original presentation of the invention.
Specifically, Applicant has removed the features of:
A depth positioning device comprising: 
means for deploying and running the first passive magnetic sensor along the depth portion of the hydrocarbon well; 
a processing unit: 
arranged to compare said set of magnetic measurements to another set of magnetic measurements, the other set of magnetic measurements being a reference set of magnetic measurements generated either by a same or similar passive magnetic sensor deployed and run in the hydrocarbon well earlier, or by a second passive magnetic sensor spaced from the first passive magnetic sensor from a defined distance so as to be deployed and run in the hydrocarbon well simultaneously, and 
arranged to determine the maximum of correlation between the set of magnetic measurements and the reference set of magnetic measurements, said 

And has added the feature of:
a measuring device comprising sensors for measuring parameters of the fluid to produce log measurements.

The newly added measuring device for measuring parameters of the fluid, combined with the removal of the means for deploying and running the first passive magnetic sensor and the processor, is a significant shift from the previously claimed device. The previously claimed invention did not need or disclose any capability of fluid parameter sensing, and the current invention does not need the detailed and specific processor called for in the previously presented claim. The instant Application is therefore drawn to a significantly different invention (i.e. a fluid sensing and position detecting device) than elected by original presentation (i.e. a depth positioning device with a processor configured to compare sets of measurements, and determine maximum correlations between the measurements between a plurality of magnetic sensors). 
As pointed out in MPEP 819 “The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and 
The currently presented claim is a significant shift away from the constructively elected invention, and therefore is restricted as being drawn to an invention different than that constructively elected by the originally presented claims.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	5/11/2021